Exhibit 10.19

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment Agreement”)
dated as of December 31, 2008 (“Effective Date”), between UNIVERSAL HOSPITAL
SERVICES, INC., a Delaware corporation (the “Company”) and Walter T. Chesley
(the “Executive”) amends and restates the employment agreement between the
Executive and the Company dated July 17, 2007.

 

The Company wishes to continue to employ the Executive, and the Executive wishes
to remain employed with the Company, on the terms and conditions set forth in
this Employment Agreement. This Employment Agreement replaces any existing
employment agreement between the Executive, on the one hand, and Company or any
of its subsidiaries or predecessor entities, on the other hand, and the parties
acknowledge that the Executive has no remaining rights, obligations or
entitlements under any such agreement, other than (i) any rights or entitlements
of the Executive to indemnification or coverage under any directors and officers
indemnity insurance, (ii) with respect to any equity owned by Executive or
options or other awards granted to the Executive, (iii) with respect to an
excise tax gross-up in Section 4(g) of the Employment Agreement, dated as of
February 2003, between the Company and the Executive, as amended on or prior to
the date hereof (the “Original Agreement”) but only as such excise tax gross-up
applies to an acquisition occurring prior to the date hereof.

 

Accordingly, the Company and the Executive agree as follows:

 

1.             Position; Duties.  The Company agrees to employ the Executive,
and the Executive agrees to serve and accept employment, for the Term (as
defined below) as Senior Vice President, Human Resources of the Company, subject
to the direction and control of the Chief Executive Officer and the Board of
Directors of the Company (the “Board”), and, in connection therewith, to reside
in the Minneapolis, Minnesota area, to oversee and direct the development and
execution of the human resources strategy of the Company and to perform such
other duties as the Chief Executive Officer and Board may from time to time
reasonably direct.  The Executive’s place of employment will be in the
Minneapolis, Minnesota area.  During the Term, the Executive agrees to devote
substantially all of his time, energy, experience and talents during regular
business hours, and as otherwise reasonably necessary, to such employment, to
devote his best efforts to advance the interests of the Company and not to
engage in any other business activities of a material nature, as an employee,
director, consultant or in any other capacity, whether or not the Executive
receives any compensation therefore, without the prior written consent of the
Board, provided, that Executive shall be entitled to engage in such other
business activities as do not unreasonably conflict with the Executive’s duties
and responsibilities to the Company pursuant to this Employment Agreement upon
notice to and consent by the Company, which consent will not be unreasonably
withheld.  The Executive will not be given duties inconsistent with his
executive position.

 

1

--------------------------------------------------------------------------------


 

2.             Term of Employment Agreement.  The term of the Executive’s
employment hereunder began as of July 17, 2007, and will end as of the close of
business on the Date of Termination (as defined in Section 4(h)) (the “Term”).

 

3.             Compensation and Benefits.

 

(a)  Base Salary.  The Executive’s base salary as of July 17, 2007, is an annual
rate of $197,600, payable in equal bi-weekly installments.  The Board will
review the Executive’s base salary annually and make adjustments as it deems
appropriate.  Necessary withholding taxes, FICA contributions and the like will
be deducted from the Executive’s base salary.

 

(b)  Bonus.  In addition to the Executive’s base salary, the Executive will be
eligible to receive a target bonus of 65% of base salary under the Company’s
Executive Bonus Plan based on the Company’s achievement of the annual EBITDA
target established by the Board (or any compensation committee thereof) for each
calendar year (each an “EBITDA Target”), as such plan may be amended from time
to time by the Board (or any compensation committee thereof). The EBITDA Target
for any calendar year will be subject to adjustment by the Board (or any
compensation committee thereof), in good faith, to reflect any acquisitions,
dispositions and material changes to capital spending.  The bonus under this
Section 3(b) will be payable in accordance with the Company’s normal payroll
practices in the calendar year following the calendar year in which it is
earned.

 

(c)  Other.  The Executive will be entitled to such health, life, disability,
pension, sick leave and other benefits as are generally made available by the
Company to its executive employees.  The Executive will also accrue five
(5) weeks paid vacation during each year during the Term, in accordance with and
subject to the Company’s vacation policy.

 

4.             Termination.

 


(A)  DEATH.  THIS EMPLOYMENT AGREEMENT WILL AUTOMATICALLY TERMINATE UPON THE
EXECUTIVE’S DEATH.  IN THE EVENT OF SUCH TERMINATION, THE COMPANY WILL PAY TO
THE EXECUTIVE’S ESTATE (I) EXECUTIVE’S ANNUAL BASE SALARY (AS IN EFFECT ON THE
DATE OF TERMINATION) (AS DEFINED BELOW) AND (II) THE SUM OF $11,350. SUCH
AMOUNTS SHALL BE PAID TO THE EXECUTIVE’S ESTATE IN EQUAL MONTHLY INSTALLMENTS
FOR TWELVE (12) CONSECUTIVE MONTHS BEGINNING ON THE 61ST DAY FOLLOWING THE DATE
OF TERMINATION.


 


(B)  DISABILITY.  IF DURING THE TERM THE EXECUTIVE BECOMES PHYSICALLY OR
MENTALLY DISABLED WHETHER TOTALLY OR PARTIALLY, EITHER PERMANENTLY OR SO THAT
THE EXECUTIVE IS UNABLE SUBSTANTIALLY AND COMPETENTLY TO PERFORM HIS DUTIES
HEREUNDER FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS OR FOR NINETY (90) DAYS
DURING ANY SIX-MONTH PERIOD DURING THE TERM (A “DISABILITY”), THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER BY WRITTEN NOTICE TO THE
EXECUTIVE.  IN THE EVENT OF SUCH TERMINATION, THE COMPANY WILL PAY TO THE
EXECUTIVE (I) THE EXECUTIVE’S ANNUAL BASE SALARY (AS IN EFFECT ON THE DATE OF
TERMINATION) AND (II) THE SUM OF $11,350. SUCH AMOUNTS SHALL BE, SUBJECT TO
SECTION 19


 


2

--------------------------------------------------------------------------------



 


HEREOF, PAID TO THE EXECUTIVE IN EQUAL MONTHLY INSTALLMENTS FOR TWELVE (12)
CONSECUTIVE MONTHS BEGINNING ON THE 61ST DAY FOLLOWING THE DATE OF TERMINATION.

 

(c)  Cause.  The Executive’s employment hereunder may be terminated at any time
by the Company for Cause (as defined herein) by written notice to the
Executive.  In the event of such termination, all of the Executive’s rights to
payments (other than payment for services already rendered) and any other
benefits otherwise due hereunder will cease immediately.  The Company will have
“Cause” for termination of the Executive’s emp1oyment hereunder if any of the
following has occurred:

 

(i) the commission by the Executive of a felony for which he is convicted; or

 

(ii) the material breach by the Executive of his agreements or obligations under
this Employment Agreement, if such breach is described in a written notice to
the Executive referring to this Section 4(c)(ii), and such breach is not capable
of being cured or has not been cured within thirty (30) days after receipt of
such notice.

 


(D)  WITHOUT CAUSE.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED AT
ANY TIME BY THE COMPANY WITHOUT CAUSE BY WRITTEN NOTICE TO THE EXECUTIVE.  IN
THE EVENT OF SUCH TERMINATION, THE COMPANY SHALL PAY THE EXECUTIVE THE AGGREGATE
OF:  (I) THE EXECUTIVE’S ANNUAL BASE SALARY (AS IN EFFECT ON THE DATE OF
TERMINATION); (II) THE SUM OF $11,350; AND (III) THE BONUS THAT WOULD HAVE BEEN
PAYABLE TO THE EXECUTIVE FOR THE CALENDAR YEAR IN WHICH THE DATE OF TERMINATION
OCCURS HAD THE COMPANY ACHIEVED 100% OF THE THEN APPLICABLE EBITDA TARGET FOR
SUCH CALENDAR YEAR. AMOUNTS UNDER CLAUSES (I) AND (II) ABOVE SHALL BE, SUBJECT
TO SECTION 19 HEREOF, PAID TO THE EXECUTIVE IN EQUAL MONTHLY INSTALLMENTS FOR
TWELVE (12) CONSECUTIVE MONTHS BEGINNING ON THE 61ST DAY FOLLOWING THE DATE OF
TERMINATION AND ANY BONUS AMOUNT UNDER CLAUSE (III) ABOVE SHALL, SUBJECT TO
SECTION 19 HEREOF, BE PAID IN A SINGLE LUMP SUM ON THE 61ST DAY FOLLOWING THE
DATE OF TERMINATION.


 

(e)  Resignation Without Good Reason.  The Executive may terminate the
Executive’s employment hereunder upon sixty (60) days’ prior written notice to
the Company, without Good Reason (as defined herein).  In the event of such
termination, all of the Executive’s rights to payment (other than payment for
services already rendered) and any other benefits otherwise due hereunder will
cease upon the date of such termination.

 


(F)  RESIGNATION FOR GOOD REASON.  THE EXECUTIVE MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT HEREUNDER AT ANY TIME UPON THIRTY (30) DAYS’ WRITTEN NOTICE TO THE
COMPANY, FOR GOOD REASON.  IN THE EVENT OF SUCH TERMINATION, THE COMPANY SHALL
PAY THE EXECUTIVE THE AGGREGATE OF: (I) THE EXECUTIVE’S ANNUAL BASE SALARY (AS
IN EFFECT ON THE DATE OF TERMINATION); (II) THE SUM OF $11,350; AND (III) THE
BONUS THAT WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE FOR THE CALENDAR YEAR IN
WHICH THE DATE OF TERMINATION OCCURS HAD THE COMPANY ACHIEVED 100% OF THE THEN
APPLICABLE EBITDA TARGET FOR SUCH CALENDAR YEAR. AMOUNTS UNDER CLAUSES (I) AND
(II) ABOVE SHALL BE, SUBJECT TO SECTION 19 HEREOF, PAID TO


 


3

--------------------------------------------------------------------------------



 


THE EXECUTIVE IN EQUAL MONTHLY INSTALLMENTS FOR TWELVE (12) CONSECUTIVE MONTHS
BEGINNING ON THE 61ST DAY FOLLOWING THE DATE OF TERMINATION AND ANY BONUS AMOUNT
UNDER CLAUSE (III) ABOVE SHALL, SUBJECT TO SECTION 19 HEREOF, BE PAID IN A
SINGLE LUMP SUM ON THE 61ST DAY FOLLOWING THE DATE OF TERMINATION.


 


THE EXECUTIVE WILL HAVE “GOOD REASON” FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT HEREUNDER IF, OTHER THAN FOR CAUSE, ANY OF THE FOLLOWING HAS
OCCURRED:


 

(i) the Executive’s base salary or the bonus (as a percentage of base salary) to
which the Executive may be entitled as the result of the Company reaching the
then applicable EBITDA Target under the Executive Bonus Plan has been reduced
other than in connection with an across-the-board reduction (of approximately
the same percentage) in executive compensation to executive employees imposed by
the Board in response to negative financial results or other adverse
circumstances affecting the Company;

 

(ii) the Board establishes an unachievable and commercially unreasonable EBITDA
Target that the Company must achieve in order for the Executive to receive a
bonus under Section 3(b) of this Employment Agreement;

 

(iii) the Company has reduced or reassigned a material portion of the
Executive’s duties hereunder, has required the Executive to relocate outside the
greater Minneapolis, Minnesota area or has relocated the corporate headquarters
of the Company outside the greater Minneapolis, Minnesota area or has removed or
relocated outside the greater Minneapolis area, a material number of employees
or senior management of the Company; or

 

(iv) the Company has breached this Employment Agreement in any material respect.

 

(g)  Change of Control.  If the Executive is terminated without Cause or resigns
for Good Reason at any time within six (6) months prior to, or twenty-four (24)
months following, a Change of Control, or the Executive terminates employment
for any reason during the thirty (30) day period following the six (6) month
anniversary of the Change of Control, and notwithstanding Sections 4(d) and
4(f), and in lieu of amounts provided under Sections 4(d) and 4(f), the Company
shall pay the Executive the aggregate of: (i) the Executive’s annual base salary
(as in effect on the Date of Termination); (ii) the sum of $11,350; and
(iii) the bonus that would have been payable to the Executive for the calendar
year in which the Date of Termination occurs had the Company achieved 100% of
the then applicable EBITDA Target for such calendar year. Amounts under clauses
(i) and (ii) above shall be, subject to Section 19 hereof, paid to the Executive
in equal monthly installments for twelve (12) consecutive months beginning on
the 61st day following the Date of Termination and any bonus amount under clause
(iii) above shall, subject to Section 19 hereof, be paid in a single lump sum on
the 61st day following the Date of Termination.  Notwithstanding any provision
of this Employment Agreement to the contrary, in the event that any payment or
benefit received or to be received by the Executive in connection with a Change
in Control of the Company or termination of

 

4

--------------------------------------------------------------------------------


 

Executive’s employment constitutes a “parachute payment,” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
which would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Company shall pay the Executive in cash an
additional amount (the “Gross-Up Payment”) such that, after payment by Executive
of all taxes, including but not limited to income taxes (and any interest and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed on the parachute payments. The Gross-Up Payment shall
be paid to the Executive (or deposited with the government as withholding and
deduction) in a single lump sum payment within ninety (90) days following the
date on which the Executive is required to pay the Excise Tax to the government
in respect of the Executive’s “parachute payment”, but in no event later than
the end of the Executive’s taxable year next following the Executive’s taxable
year in which the Executive remits the related taxes.

 

For purposes of this Section 4(g) “Change of Control” shall mean (i) when any
“person” (as defined in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934), other than the Company, Bear Stearns Merchant Manager III (Cayman),
L.P. (on November 1, 2008, Bear Stearns Merchant Banking, which was affiliated
with Bear, Stearns & Co. Inc., spun out into an independent firm and changed its
name to “Irving Place Capital”) or its affiliates, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary, or any corporation owned, directly or indirectly, by the
stockholders of the Company, in substantially the same proportions as their
ownership of stock of the Company), acquires, in a single transaction or a
series of transactions (whether by merger, consolidation, reorganization or
otherwise), (A) “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than 50% of the
combined voting power of the Company (or, prior to a public offering, more than
50% of the Company’s outstanding shares of Common Stock), or (B) substantially
all or all of the assets of the Company and its Subsidiaries on a consolidated
basis or (ii) a merger, consolidation, reorganization or similar transaction of
the Company with a person (as defined above) if, following such transaction, the
holders of a majority of the Company’s outstanding voting securities in the
aggregate immediately prior to such transaction do not own at least a majority
of the outstanding voting securities in the aggregate of the surviving
corporation immediately after such transaction.  For purposes of this
Section 4(g), “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of a Change of Control,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain. In the event of
any merger, consolidation, reorganization or similar transaction with, into or
involving another corporation or other entity, such entity shall be a “person”
for purposes of this Section 4(g).

 

(h)  Date and Effect of Termination.  The date of termination of the Executive’s
employment hereunder, pursuant to this Section 4 will be, (i) in the case of
Section 4(a), the date of the Executive’s death, (ii) in the case of Sections
4(b), (c) or (d), the date

 

5

--------------------------------------------------------------------------------


 

specified as the last day of employment in the Company’s notice to the Executive
of such termination, (iii) in the case of Section 4(e) or 4(f), the date
specified in the Executive’s notice to the Company of such termination, or
(iv) in the case of Section 4(g), the date specified in the Executive’s
resignation notice to the Company or the Company’s notice to the Executive for
termination without Cause (in each case, the “Date of Termination”).  Upon any
termination of the Executive’s employment pursuant to this Section 4, the
Executive will not be entitled to any further payments or benefits of any nature
pursuant to this Employment Agreement, or as a result of such termination,
except as specifically provided for in this Employment Agreement or the
Stockholders’ Agreement between the Company and the equity security holders of
the Company (the “Stockholders’ Agreement”), in any stock option plans adopted
by the Company, or as may be required by law.

 

(i)  Terminations Not a Breach.  The termination of the Executive’s employment
pursuant to this Section 4 shall not constitute a breach of this Employment
Agreement by the party responsible for the termination, and the rights and
responsibilities of the parties under this Employment Agreement as a result of
such termination shall be as described in this Section 4.

 

(j)  Release.  The Executive agrees that the Executive shall be entitled to the
payments and services provided for in this Section 4, if and only if the
Executive has executed and delivered the Release attached as Annex A within
forty-five (45) days of the Date of Termination and fifteen (15) days have
elapsed since such execution without any revocation thereof by the Executive.

 

5.             Acknowledgment.  The Executive agrees and acknowledges that in
the course of rendering services to the Company and its clients and customers,
the Executive will have access to and become acquainted with confidential
information about the professional, business and financia1 affairs of the
Company and its affiliates. The Executive acknowledges that the Company is
engaged and will be engaged in a highly competitive business, and the success of
the Company in the marketplace depends upon its good will and reputation for
quality and dependability.  The Executive recognizes that in order to guard the
legitimate interests of the Company and its affiliates, it is necessary for the
Company to protect all confidential information.  The existence of any claim or
cause of action by the Executive against the Company shall not constitute and
shall not be asserted as a defense to the enforcement by the Company of
Section 6. The Executive further agrees that the Executive’s obligations under
Section 6 shall be absolute and unconditional.

 

6.             Confidentiality.  The Executive agrees that during and at all
times after the Term, the Executive will keep secret all confidential matters
and materials of the Company (including its subsidiaries and affiliates),
including, without limitation, know- how, trade secrets, real estate plans and
practices, individual office results, customer lists, pricing policies,
operational methods, any information relating to the Company (including any of
its subsidiaries and affiliates) products, processes, customers and services and
other business and financial affairs of the Company (collectively, the

 

6

--------------------------------------------------------------------------------


 

“Confidential Information”), to which the Executive had or may have access and
will not disclose such Confidential Information to any person other than the
Company, their respective authorized employees and such other people to whom the
Executive has been instructed to make disclosure by the Board, in each case only
to the extent required in connection with court process.  “Confidential
Information” will not include any information which is in the public domain
during or after the Term, provided such information is not in the public domain
as a consequence of disclosure by the Executive in violation of this Employment
Agreement.


 


7.             NON-COMPETE, NON-SOLICITATION.


 


(A)           IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO THE
EXECUTIVE HEREUNDER, THE EXECUTIVE ACKNOWLEDGES THAT, DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES, HE SHALL BECOME FAMILIAR WITH
THE COMPANY’S TRADE SECRETS AND WITH OTHER CONFIDENTIAL INFORMATION CONCERNING
THE COMPANY AND ITS SUBSIDIARIES (AND THEIR RESPECTIVE PREDECESSOR COMPANIES)
AND THAT HIS SERVICES HAVE BEEN AND SHALL BE OF SPECIAL, UNIQUE AND
EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES, AND THEREFOR, THE
EXECUTIVE AGREES THAT DURING THE TERM AND THEREAFTER UNTIL THE END OF THE FIRST
ANNIVERSARY OF THE DATE OF TERMINATION, HE SHALL NOT DIRECTLY OR INDIRECTLY OWN
ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES
FOR, OR IN ANY MANNER ENGAGE IN ANY COMPETING BUSINESS (AS DEFINED BELOW) IN THE
UNITED STATES; PROVIDED, THAT THE FOREGOING SHALL NOT PROHIBIT THE EXECUTIVE
FROM OWNING STOCK AS A PASSIVE INVESTOR IN ANY PUBLICLY TRADED CORPORATION SO
LONG AS THE EXECUTIVE’S OWNERSHIP IN SUCH CORPORATION, DIRECTLY OR INDIRECTLY,
IS LESS THAN 2% OF THE VOTING STOCK OF SUCH CORPORATION.  FOR PURPOSES OF THIS
PARAGRAPH, “COMPETING BUSINESS” MEANS ANY BUSINESS ACTIVITY INVOLVING THE
OUTSOURCING OR RENTAL OF MOVABLE MEDICAL EQUIPMENT AND RELATED SERVICES TO THE
HEALTH CARE INDUSTRY.


 


(B)           DURING THE TERM AND THEREAFTER UNTIL THE END OF THE SECOND
ANNIVERSARY OF THE DATE OF TERMINATION, THE EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR
SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME WITHIN THE ONE YEAR
PERIOD BEFORE EMPLOYEE’S TERMINATION FROM EMPLOYMENT OR (III) INDUCE OR ATTEMPT
TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER
BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH
THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUBSIDIARY, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BOARD,
WHICH CONSENT WILL BE GIVEN AT THE SOLE DISCRETION OF THE BOARD.


 


8.             INTELLECTUAL PROPERTY, INVENTIONS AND PATENTS.  THE EXECUTIVE
ACKNOWLEDGES THAT ALL DISCOVERIES, CONCEPTS, IDEAS, INVENTIONS, INNOVATIONS,
IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS,
PATENT APPLICATIONS, COPYRIGHTABLE WORK AND MASK WORK (WHETHER OR NOT INCLUDING
ANY CONFIDENTIAL INFORMATION) AND ALL REGISTRATIONS OR APPLICATIONS RELATED
THERETO, ALL OTHER


 


7

--------------------------------------------------------------------------------



 


PROPRIETARY INFORMATION AND ALL SIMILAR OR RELATED INFORMATION (WHETHER OR NOT
PATENTABLE) WHICH RELATE TO THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ ACTUAL OR
ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS OR
SERVICES AND WHICH ARE CONCEIVED, DEVELOPED OR MADE BY THE EXECUTIVE (WHETHER
ABOVE OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE COMPANY OR ITS PREDECESSORS
AND ITS SUBSIDIARIES (“WORK PRODUCT”), BELONG TO THE COMPANY OR SUCH
SUBSIDIARY.  THE EXECUTIVE SHALL PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE
BOARD AND, AT THE COMPANY’S EXPENSE, PERFORM ALL ACTIONS REASONABLY REQUESTED BY
THE BOARD (WHETHER DURING OR AFTER THE TERM) TO ESTABLISH AND CONFIRM SUCH
OWNERSHIP (INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS, CONSENTS, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS).


 

9.             Modification.  The Executive agrees and acknowledges that the
perpetual duration and scope of the covenants described in Sections 6, 7 and 8
are fair, reasonable and necessary in order to protect the good will and other
legitimate interests of the Company and its subsidiaries, that adequate
consideration has been received by the Executive for such obligations, and that
these obligations do not prevent the Executive from earning a livelihood.  If,
however, for any reason any court of competent jurisdiction determines that any
restriction contained in Sections 6, 7 or 8 is not reasonable, that
consideration is inadequate or that the Executive has been prevented unlawfully
from earning a livelihood, such restriction will be interpreted, modified or
rewritten to include as much of the duration, scope and geographic area
identified in Sections 6, 7 and 8 as will render such restrictions valid and
enforceable.

 

10.           Equitable Relief.  The Executive acknowledges that the Company
will suffer irreparable harm as a result of a breach of this Employment
Agreement by the Executive for which an adequate monetary remedy does not exist
and a remedy at law may prove to be inadequate.  Accordingly, in the event of
any actual or threatened breach by the Executive of any provision of this
Employment Agreement, the Company will, in addition to any other remedies
permitted by law, be entitled to obtain remedies in equity, including without
limitation specific performance, injunctive relief; a temporary restraining
order and/or a permanent injunction in any court of competent jurisdiction, to
prevent or otherwise restrain any such breach without the necessity of proving
damages, posting a bond or other security and to recover any and all costs and
expenses, including reasonable counsel fees, incurred in enforcing this
Employment Agreement against the Executive, and the Executive hereby consents to
the entry of such relief against the Executive and agrees not to contest such
entry.  Such relief will be in addition to and not in substitution of any other
remedies available to the Company.  The existence of any claim or cause of
action by the Executive against the Company or any of its subsidiaries, whether
predicated on this Employment Agreement or otherwise, will not constitute a
defense to the enforcement by the Company of this Employment Agreement.  The
Executive agrees not to defend on the basis that there is an adequate remedy at
law.

 

11.           Life Insurance.  The Company may, at its discretion and at any
time after the execution of this Employment Agreement, apply for and procure, as
owner and for its own benefit, and at its own expense, insurance on the
Executive’s life, in such amount and in such form or forms as the Company may
determine.  The Executive will have no right or interest whatsoever in such
policy or policies, but the Executive agrees that the

 

8

--------------------------------------------------------------------------------


 

Executive will, at the request of the Company, submit himself to such medical
examinations, supply such information and execute and deliver such documents as
may be required by the insurance company or companies to which the Company or
any such subsidiary has applied for such insurance.

 


12.           COOPERATION.  DURING THE TERM AND THEREAFTER, THE EXECUTIVE SHALL
REASONABLY COOPERATE WITH THE COMPANY AND ITS SUBSIDIARIES IN ANY INTERNAL
INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR JUDICIAL PROCEEDING AS REASONABLY
REQUESTED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, BEING AVAILABLE TO THE
COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS,
APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE
OF A SUBPOENA OR OTHER LEGAL PROCESS, MAKING AVAILABLE TO THE COMPANY ALL
PERTINENT INFORMATION REQUESTED BY THE COMPANY AND ALL RELEVANT DOCUMENTS
REQUESTED BY THE COMPANY WHICH ARE OR MAY COME INTO THE EXECUTIVE’S POSSESSION,
ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY CONSISTENT WITH THE
EXECUTIVE’S OTHER ACTIVITIES AND COMMITMENTS, WITH DUE REGARD FOR SUCH
ACTIVITIES AND COMMITMENTS).  IN THE EVENT THE COMPANY REQUIRES THE EXECUTIVE’S
COOPERATION IN ACCORDANCE WITH THIS SECTION AFTER THE TERMINATION OF THE TERM,
THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL OF HIS REASONABLE COSTS AND
EXPENSES INCURRED, IN CONNECTION THEREWITH, INCLUDING LEGAL FEES, PLUS PAY THE
EXECUTIVE A REASONABLE AMOUNT PER DAY FOR HIS TIME SPENT AND SUCH PAYMENTS SHALL
BE MADE BY COMPANY ON A MONTHLY BASIS, BUT IN NO EVENT LATER THAN MARCH 15TH OF
THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR TO WHICH SUCH AMOUNTS RELATE.  THE
COMPANY SHALL INDEMNIFY THE EXECUTIVE AND HOLD HIM HARMLESS FROM ANY CLAIM, LOSS
OR DAMAGE AS A RESULT OF HIS COOPERATION HEREUNDER.


 


13.           INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY THE EXECUTIVE
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ADVANCEMENT OF LEGAL EXPENSES) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN THE EVENT HE WAS OR IS A PARTY OR
IS THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, OR IN THE EVENT A CLAIM OR DEMAND FOR INFORMATION IS MADE OR
THREATENED TO BE MADE AGAINST HIM, IN EACH CASE BY REASON OF THE FACT THAT HE IS
OR WAS A DIRECTOR, OFFICER, EMPLOYEE, FIDUCIARY OR AGENT OF THE COMPANY OR, AT
THE REQUEST OF THE COMPANY, ANY OTHER ENTITY OR BENEFIT PLAN (EXCEPT WITH
RESPECT TO THE EXECUTIVE’S FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT). 
SUCH OBLIGATION SHALL CONTINUE AFTER ANY TERMINATION OF EMPLOYMENT OR
DIRECTORSHIP WITH REGARD TO ACTIONS OR INACTIONS PRIOR THERETO, AND SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.  THE EXECUTIVE SHALL BE COVERED BY
THE COMPANY’S DIRECTORS AND OFFICERS INSURANCE POLICY UPON TERMS AND CONDITIONS
NO LESS FAVORABLE THAN THE TERMS PROVIDED BY THE COMPANY TO ANY MEMBER OF THE
BOARD OR OTHER SENIOR EXECUTIVE OF THE COMPANY.


 

14.           Successors; Assigns; Amendment; Notice.  This Employment Agreement
will be binding upon and will inure to the benefit of the Company and will not
be assigned by the Company without the Executive’s prior written consent This
Employment Agreement will be binding upon the Executive and will inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives, but will not be assignable by the Executive.  This Employment
Agreement may be amended or altered only by the written agreement of the Company
and the Executive.  All notices or other communications permitted or required
under this Employment Agreement will be

 

9

--------------------------------------------------------------------------------


 

in writing and will be deemed to have been duly given if delivered by hand, by
facsimile transmission to the Company (if confirmed) or mailed (certified or
registered mail, postage prepaid, return receipt requested) to the Executive or
the Company at the last known address of the party, or such other address as
will be furnished in writing by like notice by the Executive or the Company to
the other.

 

15.           Entire Agreement.  This Employment Agreement, together with the
agreements specifically referred to herein, embodies the entire agreement and
understanding between the Executive and the Company with respect to the subject
matter hereof and supersedes all such prior agreements and understandings
(including the Original Agreement), except as otherwise specifically provided
herein.

 

16.           Severability.  If any term, provision, covenant or restriction of
this Employment Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Employment Agreement will remain in full
force and effect and will in no way be affected, impaired or invalidated.

 

17.           Governing Law.  This Employment Agreement will be governed by and
construed and enforced in accordance with the laws of the state of Minnesota
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws thereof.

 


18.           WITHHOLDING. ALL AMOUNTS PAYABLE TO THE EXECUTIVE AS COMPENSATION
HEREUNDER SHALL BE SUBJECT TO ALL CUSTOMARY WITHHOLDING, PAYROLL AND OTHER
TAXES.  THE COMPANY SHALL BE ENTITLED TO DEDUCT OR WITHHOLD FROM ANY AMOUNTS
PAYABLE TO THE EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAXES,
EXCISE TAX, OR EMPLOYMENT TAXES IMPOSED WITH RESPECT TO THE EXECUTIVE’S
COMPENSATION OR OTHER PAYMENTS OR THE EXECUTIVE’S OWNERSHIP INTEREST IN THE
COMPANY (INCLUDING, WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT
OR EXERCISE OF EQUITY OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED
EQUITY).


 

19.           Section 409A Compliance.

 


(A)            COMPLIANCE.  IT IS THE INTENTION OF THE PARTIES TO THIS
EMPLOYMENT AGREEMENT THAT NO PAYMENT OR ENTITLEMENT PURSUANT TO THIS EMPLOYMENT
AGREEMENT WILL GIVE RISE TO ANY ADVERSE TAX CONSEQUENCES TO THE EXECUTIVE UNDER
SECTION 409A OF THE CODE.  THE EMPLOYMENT AGREEMENT SHALL BE INTERPRETED TO THAT
END AND, CONSISTENT WITH THAT OBJECTIVE AND NOTWITHSTANDING ANY PROVISION HEREIN
TO THE CONTRARY, THE COMPANY AND THE EXECUTIVE SHALL, TO THE EXTENT NECESSARY TO
COMPLY WITH SECTION 409A OF THE CODE, AGREE TO ACT REASONABLY AND IN GOOD FAITH
TO MUTUALLY REFORM THE PROVISIONS OF THIS EMPLOYMENT AGREEMENT TO AVOID THE
APPLICATION OF OR EXCISE TAX UNDER SECTION 409A OF THE CODE.  TO THIS END, THE
PARTIES AGREE THAT THE SEVERANCE BENEFITS PAYABLE UNDER THIS EMPLOYMENT
AGREEMENT WILL BE PAID ONLY UPON A “SEPARATION FROM SERVICE” (WITHIN THE MEANING
OF SECTION 409A OF THE CODE) THAT OCCURS COINCIDENT WITH OR FOLLOWING THE DATE
OF TERMINATION.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE EXECUTIVE IS
A “SPECIFIED EMPLOYEE”, AS DEFINED IN, AND PURSUANT TO, REG.
SECTION 1.409A-1(I) OR ANY

 

10

--------------------------------------------------------------------------------


 


SUCCESSOR REGULATION, ON THE DATE OF TERMINATION, ANY PAYMENT PROVIDED HEREUNDER
THAT IS DESIGNATED AS BEING “SUBJECT TO SECTION 19” SHALL BE MADE TO THE
EXECUTIVE NO EARLIER THAN  (I) THE DATE WHICH IS SIX (6) MONTHS FROM THE DATE OF
TERMINATION; OR (II) THE DATE OF THE EXECUTIVE’S DEATH (THE “DELAY PERIOD”).  IF
ANY PAYMENT TO THE EXECUTIVE IS DELAYED PURSUANT TO THE FOREGOING SENTENCE ALL
PAYMENTS DUE DURING THE DELAY PERIOD WILL BE PAID TO THE EXECUTIVE OR HIS ESTATE
IN A LUMP SUM ON THE FIRST BUSINESS DAY FOLLOWING THE EXPIRATION OF THE
SIX-MONTH PERIOD REFERRED TO IN THE PRIOR SENTENCE OR THE DATE OF THE
EXECUTIVE’S DEATH, AS APPLICABLE, AND ALL REMAINING AMOUNTS SHALL BE PAID IN
ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED IN THIS EMPLOYMENT AGREEMENT.


 


(B)           PAYMENT PERIOD.  WHENEVER A PAYMENT UNDER THIS AGREEMENT SPECIFIES
A PAYMENT PERIOD WITH REFERENCE TO A NUMBER OF DAYS (E.G., “PAYMENT SHALL BE
MADE WITHIN NINETY (90) DAYS FOLLOWING THE DATE OF TERMINATION), THE ACTUAL DATE
OF PAYMENT WITHIN THE SPECIFIED PERIOD SHALL BE WITHIN THE SOLE DISCRETION OF
THE COMPANY.


 


(C)           REIMBURSEMENT.  WITH REGARD TO ANY PROVISION HEREIN THAT PROVIDES
FOR REIMBURSEMENT OF COSTS AND EXPENSES OR IN-KIND BENEFITS, EXCEPT AS PERMITTED
BY SECTION 409A OF THE CODE, (I) THE RIGHT TO REIMBURSEMENT OR IN-KIND BENEFITS
SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT, (II) THE
AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OF IN-KIND BENEFITS, PROVIDED
DURING ANY TAXABLE YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFITS TO BE PROVIDED, IN ANY OTHER TAXABLE YEAR,
PROVIDED THAT THE FOREGOING CLAUSE (II) SHALL NOT BE VIOLATED WITHOUT REGARD TO
EXPENSES REIMBURSED UNDER ANY ARRANGEMENT COVERED BY SECTION 105(B) OF THE CODE
SOLELY BECAUSE SUCH EXPENSES ARE SUBJECT TO A LIMIT RELATED TO THE PERIOD THE
ARRANGEMENT IS IN EFFECT AND (III) SUCH PAYMENTS SHALL BE MADE ON OR BEFORE THE
LAST DAY OF THE EXECUTIVE’S TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE
EXPENSE OCCURRED.


 


(D)           INSTALLMENTS.  IF UNDER THIS AGREEMENT, AN AMOUNT IS TO BE PAID IN
TWO OR MORE INSTALLMENTS, FOR PURPOSES OF SECTION 409A OF THE CODE, EACH
INSTALLMENT SHALL BE TREATED AS A SEPARATE PAYMENT.


 

20.           Counterparts.  This Employment Agreement may be executed in two
(2) or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument, and all signatures
need not appear on any one counterpart.

 

11

--------------------------------------------------------------------------------


 

21.           Headings.  All headings in this Employment Agreement are for
purposes of reference only and will not be construed to limit or affect the
substance of this Employment Agreement.

 

 

DATE:

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name: Rex Clevenger

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Walter T. Chesley

 

 

 

 

 

 

 

 

Reviewed by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Legal Department

 

 

on behalf of

 

 

UHS

 

12

--------------------------------------------------------------------------------


 

Annex A

 

RELEASE

 

I, Walter T. Chesley, in consideration of and subject to the performance by
Universal Hospital Services, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), of its material obligations under the Employment
Agreement, dated as of December 31, 2008 (the “Agreement”), do hereby release
and forever discharge as of the date hereof the Company and all present and
former directors, officers, agents, representatives, executives, successors and
assigns of the Company and its direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1.                                       Except as provided in paragraph 2
below, I knowingly and voluntarily release and forever discharge the Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date hereof) and whether known or unknown,
suspected, or claimed against any of the Released Parties which I, or any of my
heirs, executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation from, the Company
(including, but not limited to, any allegation, claim or violation, arising
under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters),
(all of the foregoing collectively referred to herein as the “Claims”).

 

2.                                       I agree that this Release does not
waive or release any rights or claims that I may have under:  the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this Release; claims for benefits under any employee benefit plan maintained by
the Company; rights and entitlements under the Company’s equity plans and
related award agreements; claims for indemnification and

 

A-1

--------------------------------------------------------------------------------


 

coverage under any directors and officers insurance policy; or claims or claims
for unemployment or worker’s compensation as provided by law.

 

3.                                       I acknowledge and intend that this
Release shall be effective as a bar and shall serve as a complete defense to
each and every one of the Claims and that it shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state
statute that expressly limits the effectiveness of a release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied.

 

4.                                       I represent that I have not made any
assignment or transfer of any Claim.  I agree that neither this Release, nor the
furnishing of the consideration for this Release, shall be deemed or construed
at any time to be an admission by the Company or any Released Party of any
improper or unlawful conduct.  I agree that this Release is confidential and
agree not to disclose any information regarding the terms of this Release,
except to my immediate family and any tax, legal or other counsel I have
consulted regarding the meaning or effect hereof or as required by law, and I
will instruct each of the foregoing not to disclose the same to anyone.

 

5.                                       Each provision of this Release shall be
interpreted in such manner as to be effective and valid under applicable law and
any provision of this Release held to be invalid, illegal or unenforceable in
any respect shall be severable.  This Release cannot be amended except in a
writing duly executed by the Company and me.

 

*     *     *    *     *

 

A-2

--------------------------------------------------------------------------------


 

I UNDERSTAND THAT I HAVE FIFTEEN (15) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED.

 

 

DATE:

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Walter T. Chesley

 

A-3

--------------------------------------------------------------------------------